Title: General Orders, [18 May 1800]
From: Hamilton, Alexander
To: 


[New York, May 18, 1800]
It is the Duty of Major General Hamilton to announce that an act of Congress passed the fourteenth instant which authorises the President of the United States to discharge on or before the fifteenth day of June next all such Officers non commissioned Officers and Privates as had been appointed commissioned or raised under and by virtue of the Act to augment the Army of the United States, & under the ninth Section of the Act for the better organising the troops of the United States, except the engineers, inspector of Artillery and inspector of fortifications—containing a proviso that the power herein given should not be construed to authorize any reduction of the first four Regts. of Infantry the two Regiments of Artillerists and Engineers the two Troops of light dragoons or of the general & other staff authorized by the several Laws for the establishing and organizing of the aforesaid Corps, and granting to each Officer non commissioned Officer and Private so to be discharged, in addition to the pay and emoluments to which they are entitled by Law the further allowance of three months Pay, and that in consequence of the said act it has pleased the President to give orders for the reducing of the 12 Regiments on the fourteenth day of June next.
Those regiments will accordingly be prepared for their reduction on that day. In order thereto Muster & Pay rolls are to be made up to that day inclusively and forwarded as heretofore directed to the respective deputy Paymasters General.
It is essential that no avoidable delay shall attend this measure. Funds have been called for to fulfill the intent of this Law.
All officers who have the custody of Arms camp equipage or Military Stores are to observe the directions of Samuel Hodgson Esquire with respect to their transportation and deposit.
